Title: From John Quincy Adams to George Washington Adams, 10 November 1817
From: Adams, John Quincy
To: Adams, George Washington


				
					N. 2.My dear George.
					Washington 10. November 1817.
				
				Your Letter of 14. October N. 2. but Post-marked on the Superscription, “Cambridge 21 Octr. was received by me on the 25th: of the same month—my engagements as you suppose absorb so much of my time, that I am seldom able to snatch a moment for writing private Letters to my family and friends. Yet I shall always endeavour to be as punctual a correspondent as possible, and shall particularly exert myself to write frequently to my Children.Your last Letter gives me occasion to make the following remarks—first that the Post mark being dated seven days after the Letter itself, shews that you had either left it unfinished, or kept it after it was finished, all that time before putting it into the Post-Office—Now I would have you remember that a stale Letter, is like stale beef or mutton—Always despatch your Letters as soon as possible after they are written. And bear it in mind as forming one part of a more extensive rule—There are few things in which the example of Julius Caesar deserves to be recommended—but of his good qualities none certainly contributed more to his greatness than the characteristic perseverance of his pursuits.“Nil actum reputans dum quid superesset agendum.”Repeat this line to yourself every morning before you rise from bed, for three months successively, and make it a maxim for the Government of your life; always connecting with it that of engaging in no pursuits but such as may be persevered in with honour, and with innocence.Secondly, you have omitted acknowledging the receipt of my Letter N. 	1. dated, the 5th. of October, and which you cannot but have received before the 14th.—There are persons, Ladies especially, who think it inelegant to begin a Letter by acknowledging the receipt of one from the Correspondent to whom you are writing; and it really has something of stiffness and formality, which those who are studious of epistolary Style are careful to avoid—But then they are equally careful to answer the Letter; or at least to allude to something in it, in such a manner as to leave no uncertainty in the Correspondent’s mind, whether it has been received or not.—Your Letter, on the contrary takes no notice whatever of that which you must shortly before writing it have received from me; and I have to this moment no certainty that you did receive it—Take care here after always to acknowledge the receipt of my Letters, and as you are ambitious of avoiding formality at the Commencement and conclusion of your Letters, let me see how you can vary the acknowledgment so as never to tell me directly that you have received it, and yet to leave me no reason to doubt the fact.I was rejoiced to learn that the epidemic which had prevailed at Cambridge, had subsided, not only from general sympathy with the inhabitants of the place, but because it enabled the Students at the University, to return without danger to the seat of the Muses, and particularly that gave you the opportunity of applying to the particular branches of study, which may bring you again into the standing at College, suitable to your age—I am very anxious to hear some account of your progress, and whether you are likely to accomplish the undertaking of preparation for entering the Sophomore Class, immediately after the Winter vacation—We are well here; your mother received and answered your Letter to her—Mr Rush is to embark this week at Annapolis in the Franklin 74. to be landed in England, where he goes as Minister from the United States—We have Letters from Mr J. A. Smith, London, of 27 September, and from Ellen Nicholas of 22. Septr. The Doctor and his family were all well and present friendly remembrance to you and your brothers. / your Affectionate father.
				
					John Quincy Adams.
				
				
			